Citation Nr: 1610415	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for impairment of the left knee (knee disability), currently rated as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for pterygium, right eye (right eye disability).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to April 1997 and from January 2005 to December 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010 the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to service connection for hypertension was remanded in August 2012 and July 2015 along with the claims currently on appeal.  Following development conducted pursuant to the Board's remands, the Agency of Original Jurisdiction (AOJ) granted service connection for hypertension in a November 2015 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to service connection for astigmatism, as secondary to right eye pterygium has been raised by the record (see October 2012 VA examination) but not adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's left knee disability has been manifested by painful motion with flexion limited to no less than 100 degrees, including on repetition, and extension to 0 degrees, including on repetition; slight instability; without ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

2.  The Veteran's right eye disability is manifested by corrected visual acuity no worse than 20/40.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for painful motion of the left knee with arthritis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

2.  The criteria for a rating in excess of 10 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2015).

3.  The criteria for a compensable rating for the Veteran's service-connected right eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31 (2015); 38 C.F.R. §§ 4.75, 4.84, Diagnostic Code 6034-6079 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  The October 2007, February 2008, July 2010, and October 2012 examinations provide detailed findings regarding the Veteran's disability level such that the Board's evaluation is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was also afforded a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the August 2012 and July 2015 remands have been undertaken.  VA and private treatment records were obtained and a VA examination was conducted in October 2012.  While a photograph was not provided in conjunction with that examination as requested in the August 2012 remand, a photograph is not required for adjudication under the regulations applicable to the instant eye claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Left Knee Disability

The Veteran is seeking a rating in excess of 10 percent for his service-connected left knee disability. 

By way of background, the Board notes that the Veteran was initially granted service connection for his left knee disability in an August 1997 rating decision.  Thereafter, while on active duty in October 2007 the Veteran filed a claim for an increased rating.  Thus, the appeal period before the Board begins January 1, 2008, the day after the Veteran's most-recent separation from service.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under Diagnostic Code (DC) 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

DC 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent rating is appropriate when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (DC 5257) and one rating for arthritis with limitation of motion (DCs 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

	i.  DC 5257 - Subluxation or Lateral Instability

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5257 in contemplation of slight subluxation or instability of his left knee.  The Board finds that the criteria for a higher rating have not been met.

Throughout the appeal, the Veteran has reported the use of a knee brace, instability or giving way, and difficulty with stairs and prolonged walking or standing.  The Veteran denied locking or instability during an October 2007 VA examination and the examiner noted no evidence of instability or locking at that time.  Thereafter, during a February 2008 VA examination the Veteran reported instability in his knee, but testing for instability was within normal limits.  A February 2010 private treatment record noted effusion and slight lateral subluxation in the Veteran's left knee and during the March 2010 DRO hearing the Veteran reported that his knee had given way in December 2009.  Thereafter, crepitus was noted during a July 2010 VA examination, but there were no findings of instability.  Similarly, during the October 2012 examination the Veteran reported that his knee gave way but testing was negative for subluxation or instability.  VA treatment records note a fall history.

The Board notes that the rating schedule does not require objective medical evidence to substantiate the instability and that while joint stability tests have been negative on VA examination, the Veteran has credibly reported instability, manifested as give-way and difficulty with ambulation that requires use of a knee brace.  However, the Veteran's instability is slight in severity and, therefore, does not warrant a rating in excess of 10 percent.  As noted, there has been no objective evidence of instability on testing during VA examinations and the Veteran's private physician specifically described his subluxation as "slight[.]"  Moreover, the available evidence seems to indicate that the Veteran has only fallen once, in the winter months around December 2009 and January 2010.  Because the lay and medical evidence of record tend to indicate infrequent episodes with very minimal impact on the Veteran's daily functioning, a higher rating of 20 percent for moderate instability is not warranted for any portion of the time period covered by the claim. 

	ii.  DC 5260 - Limitation of Flexion

The Board finds that a separate, compensable rating is warranted for osteoarthritis with painful motion.  38 C.F.R. § 4.71a, DCs 5260-5010.

Throughout the appeal, the left knee disability has manifested with limitation of flexion on objective testing.  In this regard, VA examinations show that the Veteran's left knee flexion was limited to 125 degrees during the October 2007 examination, 100 degrees during the February 2008 examination, 170 degrees during the July 2010 examination, and 140 degrees or greater during the October 2012 examination.  There was objective evidence of pain on motion, but no additional loss during repetitive motion testing.  Because the Veteran's flexion has exceeded 45 degrees throughout the appeal period, it has not been limited to a compensable level under DC 5260.

Likewise, at all of the VA examinations extension was 0 degrees, with some evidence of painful motion.  Therefore, the Veteran has no compensable limitation of extension under DC 5261, and a higher rating is not available under this DC.

However, while the Veteran has not been diagnosed with arthritis by a VA examiner, he was noted to have osteoarthritis in a February 2010 private treatment record.  Additionally, the 2007, 2008, 2010, and 2012 VA examiners all noted objective evidence of painful motion and the Veteran has reported painful motion throughout the appeal.  The Veteran is competent to report pain on movement. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board finds him credible, as his reports are internally consistent and there is no evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In cases where a veteran has pain upon motion in a joint, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton, supra.  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  Here, the evidence has shown not only evidence of pain in movement, but also a diagnosis of osteoarthritis in the left knee joint based on magnetic resonance imaging (MRI).  Therefore, resolving all reasonable doubt in the Veteran's favor, a 10 percent rating is warranted for arthritis with painful motion.  

Because neither left knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints of flare-ups, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The Board thus finds that a rating in excess of 10 percent for limitation of motion is not warranted.   38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	iii.  Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other DCs, but finds that no higher or additional evaluations are warranted.

DCs 5256, 5258, and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  The evidence shows that these symptoms are absent.  While effusion was noted in a February 2010 private treatment record, the evidence shows an absence of torn or removed cartilage in the left knee.  Indeed, October 2007 x-rays showed a normal left knee aside from evidence of an old injury and the February 2010 MRI referenced above showed an intact meniscus in the left knee.  DCs 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  The medical evidence shows that such impairment is absent.  Therefore, a higher rating is also unavailable under these DCs.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other diagnostic codes.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

Right Eye Disability

The Veteran is seeking a compensable rating for his right eye disability.

By way of background, the Board notes that the Veteran was initially granted service connection for residuals of right eye pterygium in an August 1997 rating decision pursuant to 38 C.F.R. § 4.84, DC 6034.  Thereafter, while on active duty in October 2007 the Veteran filed a claim for a compensable rating.  Thus, the appeal period before the Board begins January 1, 2008, the day after the Veteran's most-recent separation from service.

Parenthetically, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

Prior to December 10, 2008, pterygium was evaluated on the basis of resulting loss of vision, if any.  See 38 C.F.R. § 4.84a, DC 6034 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 - 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  When one eye is service-connected, the visual acuity in the non-service-connected eye will be considered 20/40. 

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye (in this case, the non-service-connected left eye) and 20/50, 20/70, or 20/100 in the other eye (here, the service-connected right eye).   

A 20 percent rating is warranted where corrected vision is 20/40 in one eye (in this case, the non-service-connected left eye) and 20/200 or 15/200 in the other eye (here, the service-connected right eye).  A 30 percent rating is warranted where corrected vision is 20/40 in one eye (in this case, the non-service-connected left eye) and 10/200, 5/200, or blindness with having only light perception in the other eye (here, the service-connected right eye).  Finally, a 40 percent rating is warranted where corrected vision is 20/40 in one eye (in this case, the non-service-connected left eye) and anatomical loss of the other eye (here, the service-connected right eye).  DCs 6077, 6074, 6070, 6066.

The pertinent evidence of record includes VA examinations dated October 2007, February 2008, July 2010, and October 2012, as well as VA outpatient treatment records and private treatment records.  While the 2012 Board remand requested development pursuant to the regulations in place after 2008, the Board again notes that, because the Veteran's service-connected right eye disability is being evaluated pursuant to the former criteria for rating eye disabilities, the key factor is the extent to which his visual acuity is impaired.

At the October 2007 examination, the Veteran's visual acuity was not tested.  Shortly thereafter, at the February 2008 VA examination, the Veteran reported experiencing foreign body sensation, problems with dryness, and sensitivity to light.  His corrected visual acuity in the right eye was 20/20 near and far.  His visual field was full in both eyes and his extraocular movements were full.  Slit lamp examination revealed pterygium with some fibrosis nasally on the right eye, temporal pingueculae (yellow bumps) bilaterally.  The examiner diagnosed irregular corneal astigmatism status-post remove of pterygium, pinguecula, recurrent pterygium nasally, farsightedness, and status post pterygium excision.

The Veteran underwent a visual acuity test in July 2009, which indicated 20/70 uncorrected vision in the right eye.  Thereafter, while receiving VA treatment in August 2009 the Veteran reported a sandy feeling in both eyes with tearing and burning in the right eye.  The Veteran's unaided right eye vision was 20/40 and his corrected right eye vision was 20/20 with full field of vision.  At his March 2010 DRO hearing the Veteran reported night time eye redness, watery eyes, dry eyes, and the use of drops for relief.  

At the July 2010 examination, the Veteran described worsening vision, watery eyes, and dry eyes, especially when riding in a car with air condition.  He also noted the use of eye drops to relieve irritation.  His correct visual acuity in the right eye was 20/20 near and far.  His extraocular movements were full and smooth and his visual field was full.  The diagnosis at that time was status post pterygium excision with residual scar, pinguecula, refractive error, and dry eye syndrome due to environment and age.

The Veteran underwent a routine VA eye examination in April 2011.  At that time he reported tearing and itching of the eyes and his corrected right eye vision was 20/20 with a full visual field. 

Pursuant to the 2012 Board remand, another VA examination was conducted in October 2012.  At that time the Veteran noted itchy, dry, tired eyes and noted the continued use of "drops to make tears[.]"  He again reported that his eyes became dry while driving in cars with air conditioning and night time redness.  Regarding his subjective visual acuity, the Veteran reported the ability to see better out of his service-connected right eye.  On testing, his corrected right eye vision was 20/20, near and far, and he had full extraocular movements and visual fields.  The diagnosis at that time was a right eye corneal scar from the 2007 pterygium excision, irregular astigmatism due to right eye pterygium, and dry eyes.  

VA treatment records from November 2012 again noted 20/20 right eye vision in conjunction with a consultation related to his corneal scar.  The clinician advised the Veteran against surgical intervention for his scar "due to his excellent vision...with glasses."  In September 2013 the Veteran reported that he was having trouble with his vision but an appointment was unavailable at that time.  Thereafter, private treatment records from March 2015 note blurry vision without evidence of irritation, inflammation, and normal reactivity to light.

Based on the foregoing, the Board finds that the Veteran's service-connected residuals of right eye pterygium are shown to be manifested by vision no worse than 20/40.  In this regard, the contemporaneous records show corrected visual acuity of 20/20 throughout the entire appeal period.  While the Board has considered the Veteran's lay statements, the Board places greater probative value on the medical records that document visual acuity of 20/20.  Thus, the Board finds that the Veteran's visual acuity in his right eye does not more nearly approximate 20/50 or worse and a compensable rating is denied.

The Board is cognizant that throughout the course of the appeal, the Veteran has reported additional eye symptomatology beyond loss of visual acuity, to include dryness, itchiness, redness, and blurred vision.  Likewise, he has additional right eye diagnoses, to include astigmatism and dry eye syndrome.  While the Veteran alleges that such symptoms and diagnoses are related to his service-connected pterygium, he, as a lay person, is not competent to offer such opinion.  In this regard while the Veteran is competent to describe his eye symptomatology, he is not competent, as a lay person, to determine etiology of his eye symptoms and additional diagnoses, to include whether such may be attributed to his pterygium.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable event, i.e., knowledge of the ocular system.  As such, the question of whether the Veteran's eye symptomatology and additional right eye diagnoses may be associated with his service-connected pterygium may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In contrast, the February 2008 (ophthalmologist), July 2010 (optometrist), and October 2012 (ophthalmologist) VA examiners reviewed the claims file to determine the residuals of the right eye pterygium.  The VA examiners noted review of VA treatment records and provided detailed findings regarding the eye examinations performed and the Board accords the examination results great probative weight.

Finally, the Board notes that during the 2012 examination, the examiner stated that the Veteran's irregular astigmatism was related to his service-connected pterygium without further elaboration or rationale.  Notably, the 2012 examiner also performed the 2008 examination and did not explicitly attribute the Veteran's astigmatism to his pterygium at that time, nor did the 2010 VA examiner.  Thus, the Board finds the 2012 examiner's unsupported statement that the Veteran's astigmatism is related to his service-connected pterygium has little probative value, if any.  Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").
 
In sum, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for right eye pterygium; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee and right eye disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.  

The Board has also considered whether the Veteran's left knee disability or right eye disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria contemplate the specific symptoms directly associated with the Veteran's left knee disability and right eye disability.  Specifically, his recurrent left knee disability is characterized by flexion no less than 100 degrees, including on repeat, full extension, without evidence of ankylosis, dislocated cartilage, impairment of the tibia or fibula, or genu recurvatum.  These manifestations are contemplated by the rating criteria.  Regarding his eye disability, the Veteran's pterygium has not affected his visual acuity or his visual field.  Thus, the manifestations of the Veteran's service-connected left knee and right eye are contemplated by the rating criteria.

Additional functional effects of pain in the Veteran's left knee include the need for a brace; difficulty climbing stairs, walking or standing for prolonged periods, and occasional flares.  These functional effects are specifically contemplated by the additional rating assigned herein for painful motion with arthritis and by the rating schedule.  

The Board again notes that the 2012 VA examiner opined that the Veteran's astigmatism was due to his service-connected pterygium.  As astigmatism is not a symptom expressly or implicitly contemplated by the schedule for rating pterygium and is a distinct diagnosis rather than a symptom of pterygium, the Board has referred the matter to the AOJ for initial development and adjudication as a distinct claim of service connection.  See Tropf v. Nicholson, 20 Vet. App. 317, 321, n. 1 (2006).  The Board finds that it is in the Veteran's best interest to provide this condition such development and adjudication so as to afford him all due process rights involved including his right to one review on appeal.  See 38 C.F.R. § 7104 (West 2014).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported knee and eye symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran reported working as a maintenance supervisor at the 2008, 2010, and 2012 VA examinations.  



Nevertheless, the Board finds that any affect the Veteran's left knee and right eye disability have on his employability is contemplated by the current ratings assigned.  As such, the evidence does not show that the Veteran is unemployable due to his service-connected left knee or right eye disabilities, and further discussion of a TDIU is not necessary.


ORDER

A 10 percent rating for limitation of flexion of the left knee with arthritis and pain is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for left knee instability is denied.

A compensable rating for right eye pterygium is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


